IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. WR-83,286-01



                       IN RE BRANDON JAY CARTER, Relator



              ON APPLICATION FOR A WRIT OF MANDAMUS
         IN CAUSE NO. 12-DCR-061186 IN THE 240 TH DISTRICT COURT
                       FROM FORT BEND COUNTY



       Per curiam. A LCALA, J., dissents.

                                         ORDER

       Relator filed a motion for leave to file an application for a writ of mandamus, pursuant

to the original jurisdiction of this Court. The application requests that we issue a writ of

mandamus in the underlying case, ordering the district court to vacate its order substituting

appointed counsel dated March 12, 2015. Relator first filed a petition for writ of mandamus

in the First Court of Appeals. In re Brandon Jay Carter, No. 01-15-00216-CR (Tex.

App.—Houston [1st Dist], May 7, 2015) (not designated for publication). The Court of

Appeals denied relief without comment. Id.
       The respondent, the Judge of the 240 th District Court of Fort Bend County, is ordered

to file a response with this Court. The real party in interest, the Fort Bend County District

Attorney, may also submit a response.

       The motion for leave to file an application for writ of mandamus will be held in

abeyance until the respondent has submitted the appropriate response. The responses shall

be submitted within 30 days of the date of this order. Any further proceedings in the

underlying cause are hereby stayed until this application for writ of mandamus is resolved.

       IT IS SO ORDERED THIS THE 1ST DAY OF JUNE, 2015.




Do Not Publish